          Case 1:20-cv-10701-DPW Document 79 Filed 05/06/20 Page 1 of 4



                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS


  MICHAEL MCCARTHY, et al.,

                    Plaintiffs,
                                                                     CIVIL ACTION
                                    v.
                                                                     NO. 1:20-cv-10701-DPW
  CHARLES D. BAKER, in his Official Capacity as
  Governor of the Commonwealth of Massachusetts, et al.,

                    Defendants.




  CEDRONE, LLC d/b/a SHAWSHEEN FIREARMS, et al.,

                    Plaintiffs,

                                    v.
                                                                     CIVIL ACTION
  CHARLES DUANE BAKER, in his capacity as                            NO. 1:20-cv-40041-DPW
  GOVERNOR OF THE COMMONWEALTH OF
  MASSACHUSETTS, et al.,

                    Defendants.


             AFFIDAVIT OF JULIA KOBICK IN RESPONSE TO COURT ORDER

        I, Julia Kobick, hereby declare and state the following:

        1.        I am an Assistant Attorney General at the Massachusetts Office of the Attorney

General and am a member in good standing of the Massachusetts bar. I represent the defendants

in this matter.

        2.        I make this affidavit in response to the Court’s instruction in the hearing of May 4,

2020, that the parties submit additional evidentiary materials. See ECF No. 75 (No. 1:20-cv-10701-

DPW); ECF No. 27 (No. 1:20-cv-40041-DPW).


                                                    1
          Case 1:20-cv-10701-DPW Document 79 Filed 05/06/20 Page 2 of 4



         3.    I have consulted with counsel for the plaintiffs on the authenticity of the attached

documents. Counsel for both parties agree that the documents attached to this affidavit are true

and correct versions of the documents.

         3.    Attached as Exhibit A is a true and correct copy of U.S. Dep’t of Homeland

Security, Cybersecurity & Infrastructure Security Agency, Memorandum on Identification of

Essential Critical Infrastructure Workers During COVID-19 Response (March 19, 2020).

         4.    Attached as Exhibit B is a true and correct copy of U.S. Dep’t of Homeland

Security, Cybersecurity & Infrastructure Security Agency, Advisory Memorandum on

Identification of Essential Critical Infrastructure Workers During COVID-19 Response (April 17,

2020).

         5.    Attached as Exhibit C is a true and correct copy of U.S. Department of Justice,

Bureau of Alcohol, Tobacco, Firearms & Explosives, Letter to ATF Federal Firearms Licensees

(April 10, 2020).

         6.    Attached as Exhibit D is a true and correct copy of McMillon to Associates: Our

Next Steps in Response to the Tragedies in El Paso and South Haven, corporate.walmart.com

(Sept. 3, 2019).

         7.    Attached as Exhibit E is a true and correct copy of In-Chambers Order Re Plaintiffs’

Second Ex Parte Application for Temporary Restraining Order (Dkt. No. 27), McDougall v. Cty.

of Ventura, No. 20-cv-02927-CBM (C.D. Cal. April 30, 2020).

         8.    Attached as Exhibit F is a true and correct copy of Charles D. Baker, Order

Requiring Face Covering in Public Places Where Social Distancing Is Not Possible, COVID-19

Order No. 31 (May 1, 2020).




                                                2
          Case 1:20-cv-10701-DPW Document 79 Filed 05/06/20 Page 3 of 4



         9.    Attached as Exhibit G is a true and correct copy of Commissioner Monica Bharel,

Guidance for Grocery Stores and Local Boards of Health on the March 25, 2020 Order of the

Commissioner Regarding Grocery Stores (April 7, 2020).

         10.   Attached as Exhibit H is a true and correct copy of Commissioner Monica Bharel,

Order of the Commissioner of Public Health (March 25, 2020).

         11.   Attached as Exhibit I is a true and correct copy of Commissioner Monica Bharel,

Order of the Commissioner of Public Health for Farmers Markets, Farm Stands, and CSAs (April

27, 2020).

         12.   Attached as Exhibit J is a true and correct copy of Commissioner Monica Bharel,

Guidance of the Commissioner of Public Health Regarding Operation of Nurseries, Greenhouses,

Garden Centers, and Agricultural Supply Stores Under the Essential Services Order (April 28,

2020).

         13.   Attached as Exhibit K is a true and correct copy of Guidance for Wearing Face

Masks in Public Settings Issued (May 1, 2020).

         14.   Attached as Exhibit L is a true and correct copy of COVID-19 Essential Services

FAQs, Mass.gov (Updated May 4, 2020).

         15.   Attached as Exhibit M is a true and correct copy of Executive Office of Housing

and Economic Development, Guidance Regarding the Operation of Essential Services.

         16.   Attached as Exhibit N is a true and correct copy of Order, Walters v. Kemp, No.

1:20-cv-1624-SCJ (N.D. Ga. May 5, 2020).




                                                 3
 Case 1:20-cv-10701-DPW Document 79 Filed 05/06/20 Page 4 of 4



I declare under the penalty of perjury that the foregoing is true and correct.

Executed this 6th day of May, 2020.




                                              Julia Kobick




                                          4
